 

Exhibit 10.3

 

ENDORSEMENT NO. 2

 

to the

 

Quota Share Reinsurance Contract

(hereinafter referred to as the “Contract”)

 

between

 

AmTrust Europe Limited, Nottingham, England

and/or

AmTrust International Underwriters Limited, Eire

(hereinafter collectively referred to as the “Reinsured”)

 

and

 

Maiden Insurance Company Ltd.

(hereinafter referred to as the “Reinsurer”)

 

IT IS HEREBY AGREED, effective January 1, 2012, that:

 

1.The section of the Contract entitled “Treaty Detail” shall be deleted and the
following substituted therefor:

 

The Reinsured shall cede and the Reinsurer shall accept by way of reinsurance a
Quota Share percentage of the business stated in “Class and Period of Business.”

 

The percentage Quota Share Cession to the Reinsurer shall be Forty percent
(40%). Cessions to AmTrust International Insurance Ltd. shall be deemed retained
by the Reinsured.

 

The maximum limit of liability attaching hereunder shall be:

 

EUR 10,000,000 (Ten Million Euros) or currency equivalent (on a One Hundred
Percent (100%) basis) per original claim any one original policy.

 

The Reinsured may submit risks that are not otherwise subject to this Contract,
including but not limited to risks with limits greater than EUR 10,000,000, to
the Reinsurer for Special Acceptance (“Acceptance”). Such risks, if accepted by
the Reinsurer in its sole judgment, will be subject to the terms of this
Contract except to the extent that such terms are modified in the Acceptance.
For any such risks, the Reinsurer shall confirm its acceptance in writing with
any modification of the Contract terms for such Acceptance. The Reinsurer’s
written confirmation of the Acceptance will become part of the Contract.

 

 

 

 

It is agreed that the liability of the Reinsurer on all business ceded hereunder
shall commence and cease simultaneously with that of the original Policies and
shall follow the original terms, clauses, conditions and settlements of the said
Policies, subject to the terms and conditions of this Contract.

 

2.The Reinsurer hereby confirms its acceptance of the risks set forth on
Schedule A hereto.

 

3.The section of the Contract entitled “Territorial Scope” shall be deleted and
the following substituted therefor:

 

“The territorial scope of this Contract shall be as provided in the risks ceded
hereunder for insureds located in Italy (including San Marino and Vatican City)
and France (including Monaco).

 

All other terms and conditions of the Contract as previously amended shall
remain unchanged except to the degree necessary to give effect to the changes
made herein.

 

IN WITNESS WHEREOF, the Parties hereto, by respective duly authorized
representatives have executed this Endorsement as of the dates set forth below:

 

AmTrust Europe Limited     By: /s/ Jeremy Cadle       Name/Title: Jeremy Cadle  
Date: August 7, 2012   AmTrust International Underwriters Limited     By: /s/
Ronan Conboy       Name/Title: Ronan Conboy, CEO   Dated: August 7, 2012    
Maiden Insurance Company Ltd.     By: /s/ John Marshaleck       Name/Title: John
Marshaleck, Executive Vice President and Secretary   Dated: August 7, 2012

 

 

 

 

SCHEDULE A

 

Policy  Risk  Year of
Account   Policy
Inception   Policy
Renewal   Policy
Expiry   Country  GN Total 
Premium   Retroactive
Date   Policy Limit 
Per Claim   Policy 
Annual
Aggregate  ITPMM1101031  Ospedale Valduce di Como   2011    19-Nov-11  
 19-Nov-12    19-Nov-14   Italy   1,100,000    30-Sep-01    10,000,000  
 20,000,000  ITOMM1100430  AOU MDM DSC CSC Friuli   2011    31-Dec-11  
 31-Dec-12    31-Dec-13   Italy   3,200,000    Various    7,500,000  
 20,000,000  ITOMM1100711  AO Treviglio Caravaggio   2011    30-Jun-11  
 30-Jun-12    30-Jun-14   Italy   1,344,160    30-Jun-00    6,000,000  
 15,000,000  ITOMM1100718  ASP di Ragusa   2011    31-Jul-11    31-Jul-12  
 31-Jul-14   Italy   1,500,000    1-Jan-06    5,200,000    30,000,000 

 

 

 

